

January 9, 2008




Dr. Robin L. Smith
930 Fifth Avenue
Suite 8H
New York, NY 10021


Dear Robin:


This letter is being written to serve as an amendment to the employment
agreement by and between you and NeoStem, Inc. (the “Company”) dated as of May
26, 2006 pursuant to which you serve as the Company’s Chairman of the Board and
Chief Executive Officer and amendments dated each of January 26, 2007 and
September 27, 2007. Except as set forth herein, your employment agreement shall
remain unchanged. Initially capitalized terms used herein but not defined herein
shall have the meaning set forth in the employment agreement.
 
1. Base Salary.
Pursuant to your employment agreement, since October 1, 2007, you have been
receiving a Base Salary equal to $275,000. In response to the Company's efforts
to conserve cash, you have agreed to accept $50,000 of your 2008 salary in
shares of the Company's Common Stock valued at the closing price of the Common
Stock on December 19, 2007, net of shares in payment of applicable withholding
taxes valued at the closing price of the Common Stock on the date of issuance.
Accordingly, on December 19, 2007, by resolution approved by the Compensation
Committee you were issued on December 19, 2007 under the Company’s 2003 Equity
Purchase Plan 16,574 shares of Common Stock.


Except as provided in this letter agreement, the terms of the employment
agreement shall remain unchanged.


Very truly yours,




NeoStem, Inc.
By: /s/ Richard Berman
Name: Richard Berman
Title: Chair, Compensation Committee


Accepted and Agreed:


/s/ Robin Smith
Robin Smith
 
 
 

--------------------------------------------------------------------------------

 